Citation Nr: 1430642	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-44 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to September 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records from the Birmingham VA Medical Center (VAMC) from February 2004 to March 2006, from the Newnan Community Based Outpatient Clinic (CBOC) and Atlanta VAMC from July 2005 to May 2010, and from the Columbus CBOC and Tuskegee VAMC from October 2008 to December 2012.  However, the RO and Appeals Management Center have considered these records in supplemental statements of the case.  A review of the Veterans Benefits Management System does not reveal any additional documents.  


FINDINGS OF FACT

1.  The Veteran's combined service-connected disabilities are 60 percent disabling due to a common etiology:  right hip degenerative arthritis, with one 10 percent and one 20 percent evaluation; left hip degenerative arthritis, with one 10 percent and one 20 percent evaluation; and lumbosacral strain, rated as 20 percent disabling.  

2.  The evidence of record demonstrates that the Veteran is unemployable solely due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.340, 3.341(a), 4.3, 4.16, 4.26 (2013).  
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In light of the favorable decision on the Veteran's claim of entitlement to TDIU, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.

If a schedular rating is less than total, a TDIU is assigned if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must consider the individual Veteran's educational and occupational history, and relate these factors to his service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

Here, the Veteran has a combined rating of 60 percent because his left hip and lumbosacral strain are service-connected as secondary to his right hip, and thus they stem from a common etiology.  38 C.F.R. § 4.16(a).

In a March 2008 submission, the Veteran noted that his most recent two positions were janitor and toolsetter.  In a May 2009 statement, the Veteran reported that he has not been steadily employed since June 2005 and that he had left that job due to an inability to perform his required work duties.  

One employer reported that the Veteran had worked there on a full time basis for a brief time in January 2008.  Another employer confirmed that the Veteran had worked there on a part time basis since February 2003, and was still working there at the time of their submission of a March 2008 VA Form 21-4192.  Another employer verified that the Veteran had been a former employee, but could not give the dates of employment.  None of these employers gave the reason for the termination of his employment.  

In a December 2007 letter from the Georgia Department of Labor a Rehabilitation Employment Specialist referenced another employer.  However, the specialist highlighted that the Veteran had maintained his employment there for three weeks in June 2007, before resigning due to the physical requirements of the position.  The specialist relied on service-connected and nonservice-connected conditions in reaching his conclusion, specifically referencing limited left eyesight.  This opinion is thus not accorded probative weight.  See 38 C.F.R. § 4.16(a).  

A May 2008 determination from VA denied the Veteran's request for vocational rehabilitation and employment services.  The determination found it unreasonable to expect the Veteran to secure and maintain competitive employment based on the limitations imposed by the chronic pain in his back and hips.  The opinion was also based on his work history over the past year and a half, and his difficulties in performing activities of daily living.  

A Social Security Administration (SSA) disability benefits award letter noted that it found the Veteran disabled as of October 2008, and eligible for disability benefits as of April 2009.  

A December 2012 VA examination was conducted upon a review of the claims file.  The examiner also concluded that none of the disabilities identified at the examination would prevent sedentary employment, although they interfered with his ability to perform manual labor.  

The Board finds that a TDIU is warranted.  Although the May 2008 VA Vocational Rehabilitation decision and the December 2012 VA examination report considered all of the Veteran's service-connected disabilities, and only his service-connected disabilities, the Board finds the 2008 determination to carry the most probative value.  The May 2008 Vocational Rehabilitation determination took into account the Veteran's recent work history.  Although the 2012 VA examiner noted no impact on sedentary employment, it doesn't appear that the Veteran's work history was accounted for as his most recent employment was as a toolsetter and a janitor.  See Cathell, 8 Vet. App. at 544.  Accordingly, the preponderance of the evidence supports a finding that the Veteran is unemployable due to his service-connected disabilities.  


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


